                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                                 GREEN BAY DIVISION


DR. ROBERT ANDERSON,

              Plaintiff

       v.                                           Case Number: 19-521

CITY OF ALGOMA;
THE ALGOMA MEDICAL CENTER &
LONG TERM CARE UNIT;
JEAN M. MARSH; and
JANELLE KETTERING,

              Defendants.


                                   PROTECTIVE ORDER


       On January 13, 2020, the plaintiff, Dr. Robert Anderson, through his attorney, Alan C.

Olson, and the defendants, City of Algoma, The Algoma Long Term Care Unit, Jean M. Marsh,

and Janelle Kettering, by their attorney, Adam V. Marshall, appeared via telephone for a hearing

on the plaintiff’s Motion to Compel. The Court, having heard the arguments of counsel and

having read the parties’ submissions, HEREBY ORDERS that the plaintiff’s Motion to Compel

is GRANTED and that the plaintiff may discover information related to closed session meetings

of the Algoma Long Term Care Unit Board in which the plaintiff was discussed.

       IT IS FURTHER ORDERED that the defendants’ request for a Protective Order as to

the information disclosed from closed session meetings is GRANTED. The plaintiff’s ability to

discover information relating to closed session meetings of the Algoma Long Term Care Unit

Board is limited to information pertaining to the plaintiff. Further, any and all information

disclosed pursuant to this order is to remain confidential and the disclosure of said information

                                               1
by the plaintiff or his attorney to any person or entity is prohibited, except the disclosure by

counsel to his employees who have direct functional responsibility for the preparation and trial of

the lawsuit. Any such employee to whom counsel makes a disclosure shall be advised of, and

become subject to, the provisions of this order requiring the information be held in confidence.

       Dated at Green Bay, Wisconsin this 22nd day of January, 2020.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach, District Judge
                                                     United States District Court




                                                2
